COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Stella D. Salmeron v. Dell, Inc.

Appellate case number:      01-19-00922-CV

Trial court case number:    1138976

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellant, Stella D. Salmeron, has filed a motion to extend time to file her brief in
response to the Clerk of this Court’s January 10, 2020 notice. Appellant offered a
reasonable explanation for the need for an extension. See TEX. R. APP. P. 10.5(b)(1),
38.8(a)(1). Appellant does not state the length of time she requests. Accordingly, we grant
appellant’s request to extend time. Appellant’s brief is due on February 24, 2020.

        Appellant’s motion also asks this court to appoint her counsel on appeal. With rare
exceptions not applicable to this case, a party is not entitled to court-appointed counsel in
a civil case. See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003). Accordingly, we
deny appellant’s request to appoint her counsel in this civil case.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: ___January 28, 2020___